Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presently pending in this application.

Claim Objections
Claims 1, 8, 11, 14, and 16 are objected to because of the following informalities:  
a. In line 2 of claim 1, “selected from the group consisting of Sn, Bi, or In”, should be amended to recite “selected from the group consisting of Sn, Bi, and In” (emphasis added).
b. In each of claims 8, 14 and 16, “0.1-55wt%” should be amended to recite “0.1-55 wt%”.
c. In claim 11, “0.2-50wt%” should be amended to recite “0.2-50 wt%”.
 Appropriate correction is required.

Duplicate Claim Warning
Applicant is advised that should claim 14 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 20 are indefinite due to the presence of the limitation “molten lithium metal is 300°C or less”.  This phrase is unclear, in that it cannot be determined if, for example, the catalytic metal is added to molten lithium metal at this temperature (see, for example, lines 2 and 3 of claim 1), or if the lithium metal is molten at (or has a melting point of) 300°C or less.
Claim 5 lacks antecedent basis for the limitation “removing the metal hydroxide”.  Claim 1, from which claim 5 depends, recites the removal of lithium hydroxide (see line 11 therein).
Claims 9 and 15 are indefinite because it cannot be determined to what the phrase “having a Faradaic efficiency…” as recited therein refers, e.g., to the catalyst synthesized by the method of claim 8 or claim 14.
Claim 16 is indefinite for lacking antecedent basis for the phrase “final catalyst”.  Neither claim 13 nor claim 1, from which claim 16 directly or indirectly depends, recites a “final catalyst”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U. S. Patent Publication No. 2019/0276943; Applicants’ submitted art).
claims 1, 13, 18, and 19, Liu et al. teach a method for synthesizing a catalyst, wherein a catalytic metal in its metallic form is added to molten alkaline metal (e.g., lithium), followed by atomically dispersing the catalytic metal in the molten alkaline metal, forming an alkaline metal-catalytic metal solid, converting a portion of the alkaline metal in said solid to alkaline metal hydroxide to form a metal-alkaline metal hydroxide solid, mixing the metal-alkaline metal hydroxide solid with a conductive support material to form a mixture, removing alkaline metal hydroxide from the mixture to leave a mixture of atomically dispersed metal over the conductive support, and drying the mixture of the atomically dispersed metal and conductive support to produce the catalyst.  See paragraphs [0011]-[0012] of Liu et al. as well as paragraphs [0029]-[0033] and [0036], which teach the feasibility in employing (1) lithium as the aforementioned alkaline metal, (2) a carbonaceous support, and (3) metals including Sn, Cu, Zn, Pd, Pt, Ag, Au, Al, Ru, Rh, Hg, Sc, etc. as one or more metals in the aforementioned method (“catalytic metal selected from…Sn”, claim 1; “bimetallic compound”, claim 18).
Regarding claim 2, Liu et al. teach the feasibility in employing moist air in the aforementioned method (paragraph [0030]).
Regarding claim 3, Liu et al. teach the feasibility in mixing the catalytic metal-alkaline metal hydroxide solid with the carbonaceous support 
Regarding claims 4 and 20, Liu et al. teach the feasibility in selecting metals that can form a “solid solution in melting lithium less than 300°C” (paragraph [0032]).
Regarding claims 5 and 6, Liu et al. teach that removal of the alkaline metal hydroxide (lithium hydroxide) from the metal-alkaline metal hydroxide solid is performed via washing with water, which also forms an alkaline solution which is known to modify the surface of the carbonaceous support by forming functional groups that subsequently serve as the binding sites of the atomically dispersed metal (paragraph [0034]).  Although Liu et al. do not disclose said washing is in a “dropwise” fashion, the skilled artisan would have employed this conventional technique as a means to wash the metal-alkaline metal hydroxide solid.
While Liu et al. teach a method generally reading upon Applicants’ claims 1 and 13, this reference does not not explicitly teach an embodiment in which tin (Sn) is employed in said method (as recited in claim 1), resulting in the synthesis of a catalyst either (1) comprising 0.1-55 wt% Sn or (2) exhibiting a Faradaic efficiency of at least (a) 90% in converting carbon dioxide to acetic acid at -0.6 V (RHE) or (b) 90% in converting carbon dioxide to ethanol at -0.5 V (RHE), as recited in claims 14-17.
.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While Liu et al. teach a method comparable to that instantly claimed, as discussed above, this reference does not teach or suggest the limitations of claims 7-12 regarding the employment of either indium (In) or bismuth (Bi) as a catalytic metal in said aforementioned method.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al., U. S. Patent No. 10,844,501, is the patented form of Applicants’ submitted art, U. S. Patent Publication No. 2019/0276943.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 17, 2022